— In an action to foreclose a mortgage on real property, defendants appeal from (1) an order of the Supreme Court, Nassau County (Vitale, J.), dated October 26,1983, which denied their motion to restore the action to the Trial Calendar, and (2) an order of the same court, dated November 30, 1983, which (a) denied defendants’ motion which sought to reargue the prior motion to restore, and (b) denied defendants’ motion to dismiss the complaint against defendants Susan Rosner, Spencer Kent and Sondra Kent on the ground of plaintiff’s alleged release, f Order dated October 26,1983, affirmed. No opinion. 1 Appeal from so much of the order dated November 30, 1983 as denied reargument dismissed. No appeal lies from an order denying reargument. H Order dated November 30, 1983 otherwise affirmed. No opinion. 1 Plaintiff is awarded one bill of costs. Bracken, J. P., O’Connor, Niehoff and Boyers, JJ., concur.